Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 1 of
                                      62




                        Exhibit D
Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 2 of
                                      62

                                                                             Page 1
               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:14-cv-02887-JLK
  ______________________________________________________

               RULE 30(b)(6) DEPOSITION OF:
               MELODY JEAN FURST - Volume I
                      March 29, 2016
                    The GEO Group, Inc.
  ______________________________________________________

  ALEJANDRO MENOCAL, et al.,

  Plaintiffs,

  v.

  THE GEO GROUP, INC.,

  Defendant.
  ______________________________________________________

               PURSUANT TO NOTICE, the Rule 30(b)(6)
  deposition of MELODY JEAN FURST, THE GEO GROUP, INC.,
  was taken on behalf of the Plaintiffs at 600 Grant
  Street, Suite 450, Denver, Colorado 80203, on
  March 29, 2016, at 3:08 p.m., before Darcy Curtis,
  Registered Professional Reporter and Notary Public
  within Colorado.
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 3 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 2
                             A P P E A R A N C E S

       For the Plaintiffs:

                    ANDREW FREE, ESQ.
                    Law Office of R. Andrew Free
                    1212 7th Avenue North
                    Nashville, Tennessee 37208

                    ALEXANDER HOOD, ESQ.
                    Towards Justice
                    1535 High Street
                    Suite 300
                    Denver, Colorado 80218

                    ANDREW H. TURNER, ESQ.
                    Buescher, Kelman, Perera & Turner, P.C.
                    600 Grant Street
                    Suite 450
                    Denver, Colorado 80203


       For the Defendant:

                    SHELBY A. FELTON, ESQ.
                    Vaughan & DeMuro
                    720 South Colorado Boulevard
                    Penthouse, North Tower
                    Denver, Colorado 80246




scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 4 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 3
                                  I N D E X

       EXAMINATION OF MELODY JEAN FURST:                            PAGE
       March 29, 2016 - Volume I

       By Mr. Free                                                      4


                                                                INITIAL
       DEPOSITION EXHIBITS:                                   REFERENCE

       Exhibit 10      The GEO Group, Inc., Batch                      25
                       Summary, 5/14/14

       Exhibit 11      E-mail to Hood from Felton,                     25
                       3/9/16, Subject: Menocal -
                       30(b)(6), with various e-mails
                       attached

       Exhibit 12      E-mail to Gentlemen from                        28
                       Felton, 1/12/16, with e-mail
                       attached

       Exhibit 13      Detainee Grievance Form,                        39
                       Case No. 14-163, with attachment

       Exhibit 14      Detainee Grievance Form,                        40
                       Case No. 14-189, with attachment



       DEPOSITION EXHIBITS:       (Previously Marked)

       Exhibit 1      Amended Notice of FRCP 30(b)(6)                  10
                      Deposition of Defendant The GEO
                      Group, Inc.

       Exhibit 2      Defendant's Initial 26(a)(1)                     34
                      Disclosures, with attachments

       Exhibit 9      (CONFIDENTIAL) Letter to Sanchez                 40
                      from Choate, 12/10/12, with
                      attachments




scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 5 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                     Page 4
  1                      WHEREUPON, the following proceedings

  2    were taken pursuant to the Federal Rules of Civil

  3    Procedure.

  4                          *     *       *     *     *

  5                              MELODY JEAN FURST,

  6    having been first duly sworn to state the whole truth,

  7    testified as follows:

  8                      (At this time Mr. Hood was not present.)

  9                      THE COURT REPORTER:         This is Darcy

 10    Curtis, the court reporter.             It is March 29, 2016, at

 11    3:07 p.m.       We are on the record.         I am with Hunter +

 12    Geist, 1900 Grant Street, Suite 1025, Denver, Colorado

 13    80203.     Present in the room are counsel and the

 14    deponent.       Parties, please, state your appearances.

 15                     MR. FREE:       Andrew Free for the

 16    plaintiffs.

 17                     MR. TURNER:        Andrew Turner for the

 18    plaintiffs.

 19                     MS. FELTON:        Shelby Felton for the

 20    defendant.

 21                                 EXAMINATION

 22    BY MR. FREE:

 23               Q.     Good afternoon, Ms. Furst.

 24               A.     Hi.

 25               Q.     Can you state your full name for the

scheduling@huntergeist.com             HUNTER + GEIST, INC.          303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 6 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 5
  1    record, please.

  2               A.    Melody Jean Furst.

  3               Q.    What is your occupation?

  4               A.    I am assistant business manager for The

  5    GEO Group.

  6               Q.    Do you understand that you are here today

  7    to testify on behalf of The GEO Group about certain

  8    subjects?

  9               A.    Yes.

 10               Q.    Are you prepared to do so?

 11               A.    Yes.

 12                     (At this time Mr. Hood entered the room.)

 13               Q.    If you would please open your binder to

 14    Tab 1.     We're going to go to page 3.        It's my

 15    understanding that you have been designated by The GEO

 16    Group to provide testimony today regarding 3 b, the

 17    number of participants in the voluntary work program

 18    and documents pertaining to that number.           Is that your

 19    understanding?

 20               A.    Correct.   Yes.

 21               Q.    Are you prepared to testify on that

 22    subject today?

 23               A.    Yes.

 24               Q.    It's also my understanding that you are

 25    prepared to provide testimony on 3 c?

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 7 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 6
  1               A.    Yes.

  2               Q.    And 3 d?

  3               A.    Yes.

  4               Q.    3 e?

  5                     MS. FELTON:     With the exception of other

  6    GEO facilities.

  7                     MR. FREE:    Noted.

  8               Q.    (BY MR. FREE)     But with that exception,

  9    which has been lodged through an objection by counsel,

 10    you are prepared to provide testimony on topic 3 e

 11    today?

 12               A.    Yes.

 13               Q.    And 3 f?

 14               A.    Yes.

 15               Q.    3 g?

 16               A.    Yes.

 17               Q.    Anything else that you understand you're

 18    going to be testifying about today?

 19               A.    This is -- I mean, this is what I've been

 20    brought in for.

 21               Q.    That's what I thought.       Have you ever

 22    given a deposition before?

 23               A.    Years and years and years and years ago.

 24               Q.    Well, since it's been a while, I'm going

 25    to take a second and just walk you through the rules

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 8 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 7
  1    of the road here and what we need to do in order to be

  2    efficient and effective with our time and also to make

  3    sure that your testimony is clear going forward.

  4    Okay.

  5                     So as I said, I represent the plaintiffs

  6    in this case.         I'm going to be asking you some

  7    questions.      You are here to testify on behalf of GEO.

  8    You're going to be providing some responses.            It's not

  9    an endurance contest.        I know it's late in the

 10    afternoon.      If you get tired or you need a restroom

 11    break or you need something to drink, please feel free

 12    to just tell me.        Okay.   With one exception, if there

 13    is a pending question that has not yet been answered,

 14    I would appreciate it if you could provide an answer

 15    before we take a break.

 16               A.    Okay.

 17               Q.    During those breaks, I would ask that you

 18    not consult with your counsel about anything other

 19    than whether you're going to assert a privilege not to

 20    provide a response.        Okay.   But anything about your

 21    testimony we would ask that you not discuss with your

 22    counsel, because you're under oath and it's just like

 23    testifying in open court.          Okay?

 24               A.    Okay.

 25               Q.    If you don't understand a question that I

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
    Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 9 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 8
  1    ask, which happens from time to time, I'm going to

  2    trust that you will let me know before answering.             Is

  3    that fair?

  4               A.    Yes.

  5               Q.    Okay.     If you need me to rephrase a

  6    question or if anything is unclear to you, feel free

  7    to speak up.          I am happy to take another go at it.

  8    Fair?

  9               A.    Fair.

 10               Q.    Otherwise, if you do answer the question,

 11    I'm going to assume and future readers of your

 12    deposition are going to assume that you understood the

 13    question that I was asking.          Do you understand that?

 14               A.    Yes.

 15               Q.    Similarly, if you are confused in any way

 16    about terminology or any other part of a document that

 17    we're looking at, take all of the time you need to

 18    review that document and just let me know when you're

 19    ready.     I will try to guide you toward what we're

 20    going to talk about so that you don't spend your time

 21    reading a bunch of paper that is not going to be

 22    relevant for my question.          Okay?

 23               A.    Okay.

 24               Q.    But I do want you to feel free to ask for

 25    time to look at what we're going to look at.            If you

scheduling@huntergeist.com           HUNTER + GEIST, INC.         303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 10 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 9
  1    get confused, if you get tired, let me know.            If you

  2    don't understand a question, let me know.            And then

  3    finally, let's make sure that we don't talk over each

  4    other.     It's very important that I finish my question

  5    and I allow you to finish your answer so that we have

  6    a clear understanding of what was said here today.

  7    Does that make sense?

  8               A.    Yes.

  9               Q.    And to that end, if you're going to

 10    provide an answer, please provide an answer out loud

 11    and try and use yes or no as opposed to uh-huh or

 12    huh-uh, because it looks about the same when you type

 13    it.    Fair?

 14               A.    Fair.

 15               Q.    Do you have any question about any of

 16    those instructions?

 17               A.    No.

 18               Q.    Great.   So you testified long ago.        Were

 19    you testifying as a GEO employee?

 20               A.    No.

 21               Q.    Without telling me anything that you

 22    discussed with your attorney, what, if anything, did

 23    you do to prepare for today's deposition?

 24               A.    I just read over the questions or the

 25    statements here in the paperwork.


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 11 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 10
  1               Q.    You're pointing there to the documents in

  2    front of you --

  3               A.    Page 3 and 4.

  4               Q.    That was a good example, a good teaching

  5    moment.     You're pointing there to the documents in

  6    front of you which has been previously marked in

  7    Ms. Ceja's deposition as Exhibit 1.

  8                     MR. FREE:     We're just going to keep that

  9    numbering going --

 10                     MS. FELTON:     Yes, we are.

 11                     MR. FREE:    -- using a common exhibit.

 12                     MS. FELTON:     Yes.

 13               Q.    (BY MR. FREE)     So you're pointing to

 14    pages 3 and 4 of Exhibit 1.         Okay.    So aside from

 15    reading over that, did you look at any other

 16    documents?

 17               A.    No.

 18               Q.    Okay.   How long have you been the

 19    assistant business manager at the Aurora facility?

 20               A.    Since May of 2003.

 21               Q.    Okay.   A long time?

 22               A.    Correct.

 23               Q.    Who is the business manager?

 24               A.    Barbara Krumpelmann.

 25               Q.    Do you want to spell that?

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 12 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 11
  1               A.    K-r-u-m-p-e-l-m-a-n-n.

  2               Q.    Is that who you report to?

  3               A.    Yes.

  4               Q.    And where in the chain of command do you

  5    two fall?       Who does Barbara report to?

  6               A.    To the warden.

  7               Q.    What do your duties entail?

  8               A.    Accounts payable, detainee accounts, I

  9    oversee the detainee account clerk, billing, contracts

 10    as far as implementing the contract that we have.

 11               Q.    Anything else?

 12               A.    No.

 13               Q.    What is your background professionally?

 14               A.    I have a construction background.         I've

 15    done accounting for over 30 years and so that's pretty

 16    much everything that I've ever done, has been

 17    accounting.

 18               Q.    Do you have any certifications?

 19               A.    No, sir.

 20               Q.    Are you a CPA?

 21               A.    No, sir.

 22               Q.    Do you have any specialized training in

 23    accounting?

 24               A.    No, sir.

 25               Q.    Do you have any degree in accounting?

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 13 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 12
  1               A.    No, sir.

  2               Q.    What is your educational background?

  3               A.    High school, some college, and work

  4    experience.

  5               Q.    Okay.   How many detainees work in the

  6    voluntary work program per year?

  7               A.    I can't respond to per year.        It's 80 --

  8    we can have up to 80 per day.

  9               Q.    Why can't you respond to per year?

 10               A.    Because the turnover is rapid.

 11               Q.    Is GEO aware of every person who

 12    participates in the voluntary work program?

 13               A.    Yes.

 14               Q.    Does GEO have the name of each person?

 15               A.    Yes.

 16               Q.    Is that in a computer system?

 17               A.    Yes.

 18               Q.    Why are you unable to look in that

 19    computer system and tell me how many names there are?

 20               A.    Because it varies.

 21               Q.    What about for the period of three years

 22    prior to the filing of this litigation and now?             Do

 23    you have any estimate of how many detainees have

 24    worked in the voluntary work program?

 25               A.    No, I don't.


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 14 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 13
  1               Q.    You said it's up to 80 people per day?

  2               A.    Correct.

  3               Q.    And because of turnover, you're not able

  4    to determine the number in total; is that your

  5    testimony?

  6               A.    Yes.

  7               Q.    Would you say in the three years prior to

  8    the filing of this litigation, which happened almost

  9    two years ago now, up until now, it's at least several

 10    hundred people who have participated in the voluntary

 11    work program?

 12               A.    I would say yes.

 13               Q.    Would you say that that number exceeds

 14    1,000, more or less?

 15               A.    No.

 16               Q.    Okay.   So you think it's somewhere

 17    between several hundred people and 1,000 who have

 18    participated in the voluntary work program between

 19    three years before the plaintiffs filed their

 20    complaint and the present; is that right?

 21               A.    I would say yes.

 22               Q.    Okay.   That number is knowable, though,

 23    correct?

 24               A.    I can probably pull it up via our

 25    software program.

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 15 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 14
  1               Q.    What software program is that?

  2               A.    We have -- it's Keefe Commissary, which

  3    is our banking software.

  4               Q.    And, for instance, could you search for

  5    the names of people who participated in the program

  6    within a certain period?

  7               A.    Yes.

  8               Q.    And then you could maybe put those names

  9    in a spreadsheet?

 10               A.    Yes.

 11               Q.    And then you could look at the rows on

 12    the spreadsheet and figure out how many names there

 13    are?

 14               A.    Correct.

 15               Q.    But despite being asked to testify today

 16    about the number of participants in the voluntary work

 17    program, you haven't done that?

 18                     MS. FELTON:    Object to form.      I'm the one

 19    that designated her.        We don't have to create any

 20    documents.      We don't have to take documents from a

 21    software program, put them into a spreadsheet, and

 22    count them.      There is no document that we can hand to

 23    you that has the name of every participant.            We gave

 24    you the documents that do exist, but you have not

 25    included in your deposition notebook, that lists all


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 16 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 15
  1    of the names of all of the people that have

  2    participated in the voluntary work program.            I think I

  3    designated that back to October of 2012.

  4                     MR. FREE:    What is your objection?

  5                     MS. FELTON:     You're telling her that she

  6    did not come prepared for the deposition and she did

  7    come prepared for the deposition.

  8                     MR. FREE:    I'm just asking her.      So what

  9    is the legal objection?

 10                     MS. FELTON:     Form.

 11                     MR. FREE:    I would appreciate it,

 12    Counsel, if you not engage in further speaking

 13    objections.

 14               Q.    (BY MR. FREE)     Were you asked to

 15    investigate the number of people who had participated

 16    in the voluntary work program in preparing for this

 17    deposition?

 18               A.    No.

 19               Q.    That's not information that you had in

 20    your personal knowledge, correct?

 21               A.    Correct.

 22               Q.    Okay.   How much has GEO paid, dating back

 23    to October of 2012, to detainees participating in the

 24    voluntary work program?

 25               A.    I would have no idea off the top of my


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 17 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 16
  1    head.

  2               Q.    Well, this shouldn't be coming off the

  3    top of your head, because you've been designated to

  4    testify, again, at Exhibit 1 about the total

  5    compensation paid to voluntary work program

  6    participants at the Aurora Detention Facility.             I

  7    understand your counsel has objected to amounts paid

  8    to other facilities.          You came here and you told me

  9    you were prepared to testify about that and you just

 10    told me you have no idea off the top of your head.

 11    What steps did you take to become knowledgeable on

 12    behalf of The GEO Group about the total compensation

 13    paid to voluntary work program participants?

 14                     MS. FELTON:      I'm going to object, because

 15    I specifically designated her in my e-mail to you that

 16    she would need to testify based on the reimbursement

 17    documents provided to you on February 26 regarding the

 18    pay that was paid to them.

 19                     MR. FREE:     Does she have those documents?

 20                     MS. FELTON:      I gave them to you on

 21    February 26.          It was not designated as a subpoena

 22    duces tecum.

 23                     MR. FREE:     But she's not here with those

 24    documents.

 25                     MS. FELTON:      She doesn't have to be.


scheduling@huntergeist.com           HUNTER + GEIST, INC.         303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 18 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 17
  1    There was no designation or request for a production

  2    of documents in the 30(b)(6) notice.

  3                     MR. FREE:     What's your legal objection?

  4                     MS. FELTON:     You're stating improperly

  5    what she was designated to testify for.

  6                     MR. FREE:     Was she designated to testify

  7    under 3 e, total compensation paid to VWP participants

  8    at the Aurora Detention Facility?

  9                     MS. FELTON:     Yes.   And I told you in

 10    order to do that, she would need the voluntary work

 11    program reimbursement documents that I gave to you.

 12                     MR. FREE:    Why doesn't she have them?

 13                     MS. FELTON:     Because it's not a

 14    production request in the 30(b)(6), and I've already

 15    given you the documents.         You already have them, and

 16    they're already Bates labeled.

 17                     MR. FREE:    That's fine.      Why has she

 18    never seen them before?

 19                     MS. FELTON:     She has seen them before.

 20    She's the one that gave them to me.

 21                     MR. FREE:    You're now testifying for her.

 22    That's fine.

 23                     MS. FELTON:     You're talking to me.

 24                     MR. FREE:    That's because you're engaging

 25    in another speaking objection.          I asked you not to do


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 19 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                 Page 18
  1    that.    I'm asking you -- she told me she has no

  2    idea -- off the top of her head she has no idea how

  3    much the compensation was paid.           Okay.     We came here

  4    without a subpoena duces tecum expecting oral

  5    testimony on the total compensation paid from GEO.

  6                     Now, if it is your position as the

  7    company that we are able to glean that from the

  8    documents you provided, fine.          But if it is your

  9    position she needs to rely upon those documents, then

 10    it's your position to make sure she has those

 11    documents ready to go.        It's your duty to make sure

 12    those documents are ready to go.

 13                     MS. FELTON:     I did.    I gave them to you

 14    on February 26 and I told you that in my e-mail to

 15    you.    So you could have responded to my e-mail and

 16    said bring the documents with you.           I told you in my

 17    e-mail she would need the documents.

 18                     MR. FREE:    So you knew she would need the

 19    documents.

 20                     MS. FELTON:     And I told you that, so you

 21    could have responded and told me to bring them with

 22    me.

 23                     MR. FREE:    Okay.    So what's going to

 24    happen if we print the documents?           She's going to go

 25    through and do the math herself; is that what's going


scheduling@huntergeist.com          HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 20 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 19
  1    to happen?

  2                     MS. FELTON:     Yes.

  3                     MR. FREE:     Right here, we're going to do

  4    that during the deposition.           Does she need a

  5    calculator?

  6                     MS. FELTON:     Sure.

  7                     MR. FREE:     So that I understand, your

  8    February 26 e-mail has informed the plaintiffs that

  9    from the documents you provided we will be able to

 10    glean the total amount paid?

 11                     MS. FELTON:     Both to the participants

 12    themselves and reimbursements received from ICE.

 13                     MR. FREE:    Okay.     And do you think we

 14    would be able to stipulate about that amount just by

 15    going through and adding up the math?

 16                     MS. FELTON:     Yes.

 17                     MR. FREE:    All right.

 18                     MS. FELTON:     Which is also what I said in

 19    my supplemental discovery responses.            If you would

 20    like to go through an example with her, you have it in

 21    Tab 11.

 22                     MR. FREE:    I don't know why, in the three

 23    months since we've started the process of noticing up

 24    these depositions, The GEO Group has not been able to

 25    just come up with a number, notwithstanding the fact


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 21 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 20
  1    there are documents and that's my concern.            I would

  2    like to avoid a situation which we look at the same

  3    documents and you say it's one number and I say it's

  4    another number.       I think we can get that resolved, I

  5    really do, if you do.        But I was hoping what we could

  6    do is have a person who is knowledgeable on behalf of

  7    the company to come here and say the number.            It's

  8    okay.    We can work through it.

  9                     So the plaintiffs are going to object to

 10    the record based on the failure of GEO to provide a

 11    person who is knowledgeable on the noticed topic of

 12    the total compensation to be paid.           We understand your

 13    position, that you wanted us to bring the records you

 14    supplied to us so that your witness could look at

 15    those records and come up with the number during the

 16    deposition.      Do you feel like that's a fair

 17    representation of where we just got?

 18                     MS. FELTON:     Yes.   That if you had --

 19    that she could take what is in Tab 11 -- and I've

 20    given you every month -- that she could take from

 21    every month and verify that she created all of those

 22    documents and that each one of those packets tells you

 23    the number of people paid and how much they were paid.

 24                     MR. FREE:    Great.    Let's go off the

 25    record for just a moment, please, so I can confer with


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 22 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 21
  1    cocounsel.

  2                     (Recess taken, 3:29 p.m. to 3:40 p.m.)

  3               Q.    (BY MR. FREE)    Ms. Furst, at the

  4    suggestion of your counsel, what we're going to do is

  5    mark as an electronic exhibit the documents that your

  6    counsel has provided to the plaintiffs beginning with

  7    GEO_MEN 00001514 and continuing to GEO_MEN 00004559.

  8    What we're going to ask you to do, so we can identify

  9    the number of participants in the voluntary work

 10    program at the Aurora facility pursuant to your

 11    counsel's instruction and Section 3 b of the 30(b)(6)

 12    deposition notice previously marked as Exhibit 1, is

 13    we're going to ask you to start at page 1514 that's

 14    going to be projected up here on the screen and tell

 15    us what this document is, who created it, what its

 16    purpose is, and then I'll ask you some questions.

 17    Okay.    So let's begin.      What is this document?       And

 18    can you see?

 19               A.    Yes.

 20               Q.    Okay.    Does it help if I turn the light

 21    off?

 22               A.    No.    It's fine.

 23               Q.    All right.

 24               A.    That is a batch for detainee pay for --

 25    what is it -- 1/13 of '14.


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 23 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                 Page 22
  1               Q.    For when now?

  2               A.    Those are the people that worked on,

  3    whatever date that is, 1/13 -- or 5/13.

  4                     MR. FREE:    Can we project this a little

  5    closer to the witness, please, so she can see.             I'm

  6    going to move out of the way so she can see, and I'll

  7    speak up for the court reporter.

  8               Q.    (BY MR. FREE)     So right now we are

  9    looking at Bates No. 1514.         Look at the bottom

 10    right-hand side of the screen.          If you look on the

 11    second page, 1515, it reflects 70 people --

 12                     MR. FREE:    Can you go back to it again?

 13    Thanks.

 14               Q.    (BY MR. FREE)     All right.       So beginning

 15    at 1514 -- are you able to see that projected on the

 16    wall, Ms. Furst?

 17               A.    Yes.

 18               Q.    -- going down to 1515, can you see the

 19    number of people who received deposits on May 14,

 20    2014?

 21               A.    It looks like 70.

 22               Q.    Okay.   Does that indicate to you that 70

 23    unique individuals received deposits for the voluntary

 24    work program on that day?

 25               A.    It would.    There's a possibility that


scheduling@huntergeist.com          HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 24 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 23
  1    there may be somebody from the day before that payroll

  2    may not have been turned in in a timely manner.

  3               Q.    But based on this, there were 70 people

  4    in the voluntary work program on that day?

  5               A.    Yes.

  6               Q.    Now, looking at Bates No. 1516, we

  7    have -- and 1517 --

  8                     MR. FREE:    Scroll down, please.

  9               Q.    (BY MR. FREE)     -- it reflects 56 people

 10    received deposits on May 14, 2014, in this batch; is

 11    that right?

 12               A.    Correct.

 13               Q.    So these batches were run at the same

 14    time, or were they run at different times?

 15               A.    They're run daily.

 16               Q.    So 1514 to 1515 says May 14, 2014, at

 17    10:28.     And then 1515 to 15 -- excuse me.         1516 to

 18    1517 says May 15 of 2014 at 11:51.           Do you see that?

 19    You can follow along on your counsel's computer.

 20               A.    They're run daily.

 21               Q.    Okay.   So compare these two lists and see

 22    if there is anyone on the previous list who is not on

 23    the -- anyone on Wednesday's list who is not on

 24    Thursday's list.        We're going to note for the record

 25    that you're going to look off of your counsel's

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 25 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 24
  1    computer so that she can scroll up and down for you.

  2                     MS. FELTON:     Well, yes, and we can't see.

  3    We can't see it.

  4                     MR. FREE:     Ms. Furst, what we're going to

  5    do is we're going to take that question off the table.

  6    We're going to ask that you take a moment and review

  7    1517 through 4559 and count the number of people who

  8    participated in the voluntary work program according

  9    to this document, please.         We'll go off the record

 10    while she's doing that.        At what time?

 11                     THE COURT REPORTER:       3:49.

 12                     (Recess taken, 3:49 p.m. to 4:10 p.m.)

 13                     MS. FELTON:     We will stipulate that the

 14    documents speak for themselves and state how many

 15    participants there were in the voluntary work program.

 16    We will not stipulate to a number just because

 17    there's -- we can't even estimate.           We don't know if

 18    200 is a good number.        We don't know if a hundred,

 19    300, a thousand, and I'm just not comfortable

 20    stipulating to any specific number.           And we think that

 21    we've given -- we think we've met our 30(b)(6)

 22    obligation, because we've provided the documents in

 23    our supplemental discovery responses, and so you have

 24    the same information that we have.           And the manner in

 25    which to come to that answer is as equally in your


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 26 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 25
  1    hands as it is in mine, and I don't think we have the

  2    obligation to do the calculation for you.             So we can

  3    agree to disagree and just take it up with the court

  4    on a motion to compel.         But we're not going to -- you

  5    asked us to count for each day for the last three

  6    years how many participants there were, and we don't

  7    think that that's a proper 30(b)(6) question.             But,

  8    again, we can agree to disagree and bring it up on a

  9    motion to compel.

 10                     MR. FREE:    Okay.    Thank you, Counsel.

 11    We're going to enter as Exhibit 10 -- excuse me --

 12    Exhibit 11, because 10 was the electronic exhibit.               Go

 13    print that out.       We'll do just the first page.

 14                     (Deposition Exhibit 11 was marked.)

 15                     MS. FELTON:     So 10, we're going to just

 16    put the --

 17                     MR. FREE:    The first page.

 18                     MS. FELTON:     That will be 10 and this

 19    will be 11.      Now, the tabs --

 20                     MR. FREE:    They're not going to be

 21    sequential.

 22                     MS. FELTON:     I didn't know if the tabs

 23    had some meaning.

 24                     MR. FREE:    No, they don't.       They're just

 25    separators.


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 27 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 26
  1                     MS. FELTON:     Because when you're telling

  2    me to put this in a tab, I didn't know if --

  3                     MR. FREE:    No, they're just separators.

  4    We'll go by the exhibits.

  5                     MS. FELTON:     All right.

  6                     MR. FREE:    The plaintiffs are going to

  7    enter as Exhibit 11 the March 9, 2016, e-mail from

  8    counsel for GEO which says, "Ms. Furst" -- this is on

  9    page 2.     "Ms. Furst is designated to testify, based on

 10    the reimbursement documents provided on February 26,

 11    2014, regarding:      The pay and number of participants

 12    in the voluntary work program, VWP; the existence and

 13    location of any documents containing this information

 14    or containing information relevant to determining that

 15    number; and total compensation paid to VWP

 16    participants at Aurora."         There is no objection to

 17    these topics in this e-mail that I can find.            And the

 18    e-mail that you referenced from February 26, I

 19    believe, is simply an e-mail from you providing us

 20    discovery responses that were supplemental to your

 21    disclosures or discovery responses from September of

 22    2015.    This is 10.

 23                     (Deposition Exhibit 10 was marked.)

 24                     MR. FREE:    It's the plaintiffs' position

 25    that GEO's failure to prepare its 30(b)(6) witness has


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 28 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 27
  1    prevented the plaintiffs from obtaining necessary

  2    admissions that will be used in their motion for class

  3    certification, which was the purpose of this

  4    deposition.      The deposition notice could not be

  5    clearer that one of the topics for deposition would be

  6    the number of participants in the voluntary work

  7    program and the total amount paid.           No objection was

  8    made to these.

  9                     MS. FELTON:     Actually, there were lots of

 10    objections.

 11                     MR. FREE:    To these subjects, to these

 12    particular subjects.

 13                     MS. FELTON:     If you go back to my

 14    original.

 15                     MR. FREE:    Of what date?         Because you

 16    told me there was a February 26 e-mail.              There's no

 17    26th e-mail regarding objections.           There's just the

 18    production.      We've put the March 9 e-mail in.          That's

 19    the most recent designation.          In that designation, you

 20    say you can go back to the January e-mail in which you

 21    raised a bunch of objections.          For good measure . . .

 22                     MS. FELTON:     So there's the March 9

 23    e-mail that contained objections.

 24                     MR. FREE:    To these particular subjects?

 25                     MS. FELTON:     To every subsection that I


scheduling@huntergeist.com          HUNTER + GEIST, INC.            303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 29 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 28
  1    had an objection to.

  2                     MR. FREE:     Did you move for a protective

  3    order?

  4                     MS. FELTON:     No.

  5                     MR. FREE:     Because you referenced it,

  6    we'll enter the January 9 e-mail.

  7                     MS. FELTON:     March.

  8                     MR. FREE:     No.    We've already entered the

  9    January 9 e-mail -- the March 9 e-mail.             Excuse me.   I

 10    meant the January 12 e-mail that you sent with the

 11    objections to the previous notice, we'll enter that as

 12    Exhibit 12.

 13                     (Deposition Exhibit 12 was marked.)

 14                     MR. FREE:    That is actually already there

 15    at Tab 6.      It's at page 2.       That's your January 12

 16    e-mail.

 17                     MS. FELTON:     This is exhibit what?

 18                     MR. FREE:    12.

 19                     MS. FELTON:     What happened to March 9?

 20                     MR. FREE:    It's Exhibit 11 and it's at

 21    Tab No. -- put that at Tab 6.          Thank you.

 22                     MS. FELTON:     Oh, okay.

 23                     MR. FREE:    You see, it's already in

 24    there.

 25                     MS. FELTON:     Okay.    I thought you were


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 30 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                 Page 29
  1    entering -- so you're not entering -- I thought you

  2    were entering the . . .

  3                     MR. FREE:     The March 9 e-mail was 11; the

  4    January 12 e-mail that you referenced a moment ago is

  5    12.

  6                     MS. FELTON:     But not the one where I

  7    specifically . . .

  8                     MR. FREE:     If there's additional

  9    correspondence that you think is necessary to this,

 10    then we can attach it to our motions papers.

 11                     MS. FELTON:     Yes.

 12                     MR. FREE:    We're going to continue with

 13    this deposition.

 14                     MS. FELTON:     Yes.   It doesn't matter.       It

 15    doesn't have to be listed as an exhibit here.             I can

 16    just attach it to the motions practice.

 17                     MR. FREE:    Great.

 18                     MS. FELTON:     That's fine.

 19               Q.    (BY MR. FREE)     All right.       Ms. Furst,

 20    thank you very much for bearing with us.

 21               A.    Not a problem.

 22               Q.    You still have your deposition notebook

 23    in front of you; is that right?

 24               A.    Correct.

 25               Q.    Great.   Is there any reason that you are

scheduling@huntergeist.com          HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 31 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 30
  1    not going to be able to testify regarding the rest of

  2    the subjects that we've noticed?           Putting aside the

  3    total pay and the total number of detainees, is there

  4    anything else you're not going to be able to testify

  5    about today that you've been designated for?

  6               A.    I don't believe so.

  7               Q.    Okay.   So you're prepared on behalf of

  8    GEO to provide the rest of that testimony; is that

  9    right?

 10               A.    Yes.

 11               Q.    Okay.   So 3 c is the quantity, scope, and

 12    type of work performed in the voluntary work program.

 13                     MS. FELTON:     Can we go off the record one

 14    second?

 15                     MR. FREE:    Sure.

 16                     (Discussion off the record.)

 17                     MR. FREE:    We are back on the record at

 18    4:22.    After a brief off-the-record discussion, we

 19    have determined that Ms. Furst has been designated to

 20    testify regarding topics 3 b, the number of

 21    participants in the Visa Waiver Program -- excuse

 22    me -- the voluntary work program; c, the quantity,

 23    scope, and type of work performed in the VWP; d, the

 24    value of the work; f, detainees use of funds obtained

 25    through participation; g, policies and practices


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 32 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 31
  1    relating to products sold by GEO or contractors to the

  2    detainees, and everything else included in that.             Do

  3    we agree on that?

  4                     MS. FELTON:     Yes.    But let me clarify one

  5    clarification.        In terms of the value of the work

  6    performed, now, you asked Ms. Ceja based on the wage

  7    determination.        Now, that was not a document that I

  8    would have anticipated.        I don't know that Ms. Furst

  9    is familiar with the wage determination.

 10                     THE DEPONENT:     No.

 11                     MS. FELTON:     Okay.   So if that's the way

 12    you're valuing the work, then she can't speak to the

 13    wage determination.

 14                     MR. FREE:    Okay.     Let's start with that

 15    then.

 16               Q.    (BY MR. FREE)     So this is topic 3 d, the

 17    value of the work performed by the VWP participants

 18    and the existence and location of documents containing

 19    information relevant to that value.           You're prepared

 20    to testify about that today subject to what your

 21    counsel just said?

 22                     MS. FELTON:     She's not understanding,

 23    because there are no documents and there is no

 24    valuation.      So that's why she's -- answer to the best

 25    that you can.


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 33 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 32
  1               A.    I can't respond to it.

  2               Q.    (BY MR. FREE)    Okay.    Why not?

  3               A.    Because I don't understand exactly what

  4    it is that you're wanting.

  5               Q.    Okay.   Which part is confusing you with

  6    regard to the value of the work?

  7               A.    Value of the work, I can't respond,

  8    because I don't know what they consider -- you know,

  9    what you consider to be value of the work.            It's -- I

 10    don't know.

 11               Q.    All right.    If you had to go out and

 12    contract on the free market for the labor that

 13    voluntary work program detainees perform, do you have

 14    any idea how much that would cost?

 15               A.    No, sir, I do not.

 16               Q.    You don't know how much GEO pays those

 17    detainees under the dollar-a-day program; is that

 18    right?

 19                     MS. FELTON:    Object to form.

 20               Q.    (BY MR. FREE)    You don't know how much

 21    they pay them per year; you don't know how much GEO

 22    has shelled out during this period from October 2012

 23    to the present pursuant to the voluntary work program?

 24    I think that's what you told me earlier.           You don't

 25    know the total amount, right?

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 34 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 33
  1               A.    I do not.

  2               Q.    So not only do we not have a benchmark of

  3    what you're paying the detainees for the work they're

  4    doing, we also don't know -- we don't know what that

  5    labor would cost if you had to go and purchase it off

  6    the free market; is that right?

  7               A.    Correct.

  8               Q.    These detainees, they don't have a

  9    contract with the government to perform this work; is

 10    that right?

 11               A.    Correct.

 12               Q.    They don't have a contract with GEO to

 13    perform this work?

 14               A.    No.

 15               Q.    They're not subject to the Service

 16    Contract Act and the wage determinations within that

 17    that's attached to the GEO contract, right?

 18               A.    I would say no.

 19               Q.    So in other words, what your counsel was

 20    talking about earlier is the wage determination that's

 21    attached to the GEO contract that makes sure that GEO

 22    employees are being paid the wages under the Service

 23    Contract Act; GEO doesn't apply that to the detainees

 24    because they don't have a contract to do work with

 25    GEO, right?

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 35 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 34
  1               A.    Correct.

  2               Q.    Now, is it your understanding on behalf

  3    of The GEO Group that the voluntary work program is

  4    applied equally to every single participant and

  5    there's no variation participant by participant with

  6    regard to how much they're paid?

  7               A.    It's a set dollar amount.

  8               Q.    That dollar amount is set according to

  9    documents that GEO has received from the government

 10    and then provided to the detainees; is that right?

 11               A.    It's part of our contract.

 12               Q.    Now, if you would, please, turn to Tab 7.

 13    And if you would look at -- this has previously been

 14    marked as Exhibit 2 to the Ceja deposition and we'll

 15    just continue using it.        If you would look at page 2,

 16    it says, "GEO_MEN."       When you say it's part of our

 17    contract, do you see item No. 0004?

 18               A.    Yes.

 19               Q.    It says, "Stipend for detainee work

 20    program"?

 21               A.    Yes.

 22               Q.    And this is what you're talking about?

 23               A.    Yes.

 24               Q.    It reads, "Reimbursement for this line

 25    item will be at actual cost of $1.00 per day per

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 36 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                 Page 35
  1    detainee"?

  2               A.    Yes.

  3               Q.    Who is being reimbursed?

  4               A.    We are reimbursed by ICE.         We pay, they

  5    reimburse.

  6               Q.    Okay.   You pay the detainees, ICE

  7    reimburses you?

  8               A.    Correct.

  9               Q.    Do you happen to know what's underneath

 10    this redaction to the right of this, this quantity?

 11               A.    $1.

 12               Q.    Okay.   And so it says, "The contractor

 13    shall not exceed the quantity shown without prior

 14    approval by the contracting officer."              Do you see

 15    that?

 16               A.    Yes.

 17               Q.    And underneath that there's some

 18    redaction.      Do you know what that says underneath

 19    there?

 20               A.    No.

 21               Q.    We don't either.     This is the

 22    reimbursement that ICE pays GEO, correct?

 23               A.    Yes.

 24               Q.    Okay.   If you would turn to page 15, do

 25    you see No. 10 there, "The DHS/ICE PBNDS

scheduling@huntergeist.com         HUNTER + GEIST, INC.            303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 37 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 36
  1    (Performance-Based National Detention Standards)"?

  2               A.    Yes, sir.

  3               Q.    Go back one page.      Do you agree on behalf

  4    of GEO that the Performance-Based National Detention

  5    Standards are listed as a constraint comprising the

  6    statutory, regulatory, policy and operational

  7    considerations that will affect the contractor?

  8               A.    I have no idea what you just said.

  9               Q.    I'm simply reading the contract and

 10    asking you, as a representative of GEO, are you bound

 11    by, among other things, the PBNDS listed at No. 10

 12    pursuant to this contract?

 13               A.    Yes.

 14               Q.    Okay.   If you'll turn your attention to

 15    No. 46 within Tab 7, Exhibit 2, this has previously

 16    been identified as the Performance-Based National

 17    Detention Standard on the voluntary work program.

 18    Have you ever seen that before?

 19               A.    No, sir, I have not.

 20               Q.    Okay.   So if you turn to the next page --

 21    actually, page 49 and you look at K at the bottom

 22    left, it says, "Compensation."          Do you see that?

 23               A.    Yes.

 24               Q.    At the top continuing in paragraph K, it

 25    says, "The compensation is at least $1.00 per day."

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 38 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 37
  1    Is that right?

  2               A.    Yes.

  3               Q.    This is part of the Performance-Based

  4    National Detention Standards by which GEO is bound

  5    under the contract, right?

  6               A.    Yes.

  7               Q.    If you would then move on to page 53, do

  8    you see at the top right-hand corner a part of a

  9    document that says, "Detainee Work Program

 10    (Voluntary)"?

 11               A.    Yes.

 12               Q.    As far as you know, is this the policy

 13    that is applied uniformly at the Aurora facility?

 14               A.    Yes, sir.

 15               Q.    Okay.   Please turn to page 60.       Have you

 16    ever seen this document?

 17               A.    No, sir, I have not.

 18               Q.    Does it look like a job description for a

 19    dormitory sanitation worker?

 20               A.    Yes, sir.

 21               Q.    And does that include -- or is the

 22    dormitory sanitation worker among one of the jobs that

 23    a detainee could perform under the voluntary work

 24    program?

 25               A.    Yes, sir.


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 39 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 38
  1               Q.    And uniformly you would compensate that

  2    person $1 per day for performing this work, correct?

  3               A.    Yes, sir.

  4               Q.    Okay.   And similarly, if we go to page

  5    70, you would uniformly pay the laundry sanitation

  6    worker $1 a day?

  7               A.    Yes, sir.

  8               Q.    And similarly, if we go to page 80, you

  9    would uniformly pay the facility cleanup worker a

 10    dollar a day?

 11               A.    Yes, sir.

 12               Q.    If we go to page 105, you would uniformly

 13    pay the library sanitation worker a dollar a day; is

 14    that right?

 15               A.    Yes, sir.

 16               Q.    Similarly at 120, the medical sanitation

 17    worker, that person gets a dollar a day too, don't

 18    they?

 19               A.    Yes, sir.

 20               Q.    Every person who works for the voluntary

 21    work program gets a dollar a day, correct?

 22               A.    Yes.

 23               Q.    And it is the case, isn't it, that it is

 24    GEO's policy that they cannot receive more; is that

 25    right?

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 40 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 39
  1               A.    Yes.

  2               Q.    Have you ever responded to a complaint or

  3    grievance from a detainee who was participating in the

  4    voluntary work program about the amount that they're

  5    being paid?

  6               A.    I don't believe I have.

  7               Q.    Okay.   I would like to turn your

  8    attention for a moment to Tab 12.           We will mark the

  9    three pages at Tab 12 as Exhibit 13 using a continuous

 10    number system.

 11                     (Deposition Exhibit 13 was marked.)

 12               Q.    Take a look at those three pages.         Excuse

 13    me.    It's only two pages.       Sorry.    The handwritten

 14    statement of the grievance is a bit illegible, but I

 15    would like you to read the second page, please.

 16               A.    "In response to your grievance dated

 17    7/23, the finding is:        The pricing is approved by ICE.

 18    GEO does not set the pricing.          ICE tells us what the

 19    daily pay is for trustees.         I hope this addresses your

 20    concerns."

 21               Q.    Who is that from?

 22               A.    That is from me.

 23               Q.    And is that your signature?

 24               A.    Yes, sir.

 25               Q.    If you could turn to Tab 13, we will

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 41 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                  Page 40
  1    enter these two pages as 14.

  2                     (Deposition Exhibit 14 was marked.)

  3               Q.    This will be Exhibit 14 to your

  4    deposition.      On the second page, do you see a response

  5    from you saying, "ICE tells us what the daily pay is

  6    for trustees"?        Is that right?

  7               A.    Yes, sir.

  8               Q.    "GEO does not set the pricing.        The

  9    pricing is approved by ICE."          Is that right?

 10               A.    Correct.

 11               Q.    If you could, let's look at Tab 11.           This

 12    has previously been marked as Exhibit 9 to Ms. Ceja's

 13    deposition.      Do you recognize the document at Tab 11?

 14               A.    Yes, sir.

 15               Q.    What is it?

 16               A.    It's a monthly billing for the month of

 17    November.

 18               Q.    And this indicates that 1,680 hours of

 19    work were performed in the voluntary work program

 20    during November 2012, right?

 21                     MS. FELTON:     Object to form.

 22               Q.    (BY MR. FREE)     You can answer the

 23    question.

 24               A.    It's 1680 people.

 25               Q.    People.

scheduling@huntergeist.com          HUNTER + GEIST, INC.            303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 42 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 41
  1               A.    Not hours.

  2               Q.    Not hours.    That would be --

  3               A.    That would be a lot.

  4               Q.    -- somewhere close to a dollar an hour,

  5    which is still too low, but we're talking a dollar a

  6    day.    So this is 1680 shifts?

  7               A.    Yes.

  8               Q.    In the month of November 2012, right?

  9               A.    $1680 were paid to workers.

 10               Q.    For eight-hour shifts --

 11                     MS. FELTON:     Object to form.

 12               Q.    (BY MR. FREE)     -- is that right?

 13               A.    No.

 14               Q.    No.

 15               A.    It could be three hours.

 16               Q.    Okay.   I think we've already testified

 17    that you can -- you've already told me that if we flip

 18    over to page 1612, you can tell how many detainees

 19    worked each day using a document like this; is that

 20    right?

 21               A.    Correct.

 22               Q.    For November 1, that's 60 unique

 23    participants; is that right?

 24               A.    Yes, sir.

 25               Q.    And based on that, GEO produced the

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 43 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 42
  1    document at 1613, the batch summary of payroll for all

  2    60 participants, right?

  3               A.    Yes, sir.

  4               Q.    There are 60 lines because there were 60

  5    participants, right?

  6               A.    Yes, sir.

  7               Q.    No participant is allowed to work more

  8    than one shift per day; is that right?

  9               A.    Yes, sir.

 10               Q.    This is the consolidated payroll for

 11    kitchen, laundry, A pod, B pod, evening kitchen,

 12    D pod; is that right?

 13               A.    Yes, sir.

 14               Q.    This is created in every payment to a

 15    detainee under the voluntary work program, this batch

 16    summary, correct?

 17               A.    Yes, sir.

 18               Q.    It is using this document or these

 19    records that you then seek reimbursement from ICE,

 20    correct?

 21               A.    Yes.

 22               Q.    The voluntary work program pay is paid

 23    almost immediately, correct?

 24               A.    Yes.

 25               Q.    Detainees don't wait two weeks for a

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 44 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 43
  1    paycheck?

  2               A.     Absolutely not.

  3               Q.     GEO is paying those detainees?

  4               A.     Yes.

  5               Q.     On basically an immediate basis?

  6               A.     Daily.

  7               Q.     Daily.   Okay.    The dollar-a-day rate is

  8    set forward in GEO policy as well, correct?

  9               A.     I believe so.

 10                      MR. FREE:    Let's go off the record.

 11                      (Recess taken, 4:41 p.m. to 4:43 p.m.)

 12                      MR. FREE:    Let's go back on the record.

 13               Q.     (BY MR. FREE)     If you could, please, turn

 14    to Tab 9.       I would like you to look at the page marked

 15    as 1400.        Do you recognize this document?

 16               A.     Yes, sir.

 17               Q.     What is it?

 18               A.     It's our policy and procedure.

 19               Q.     On what?

 20               A.     The work program.

 21               Q.     By "the work program," you mean the

 22    detainee voluntary work program?

 23               A.     Yes, sir.

 24               Q.     This is uniformly applied to all

 25    detainees who participate?

scheduling@huntergeist.com           HUNTER + GEIST, INC.         303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 45 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 44
  1               A.    Yes, sir.

  2               Q.    At 1402, Section J, it says, "Detainees

  3    shall receive a stipend of $1.00 per day, to be paid

  4    daily," correct?

  5               A.    Yes.

  6               Q.    Are you responsible for bidding contracts

  7    or receiving bids for contracts of people who want to

  8    do work for GEO at the Aurora facility?

  9               A.    No.

 10               Q.    Who is responsible for that?

 11               A.    Ms. Krumpelmann.

 12               Q.    Okay.   How many janitors work at the

 13    Aurora contract facility?

 14               A.    One.

 15               Q.    She only works in the executive office of

 16    immigration review area and the ICE area; is that

 17    correct?

 18               A.    EOIR, GEO, and ICE.

 19               Q.    So GEO's administrative offices?

 20               A.    Correct.

 21               Q.    Places where detainees are not allowed?

 22               A.    Detainees are allowed.

 23               Q.    So why does she do that work and not a

 24    detainee voluntary worker?

 25               A.    She has detainees that if they want to


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 46 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 45
  1    work, they work.

  2               Q.    Okay.   If you had to pay someone to do

  3    her job at the rest of the facility, you would have to

  4    pay someone -- if nobody volunteered, in other words,

  5    for the detainee voluntary work program, you would

  6    have to pay more people, more Danielles, the janitor,

  7    to clean the rest of the facility, right?

  8               A.    Yes, sir.

  9               Q.    And she makes about 12 or $13 an hour,

 10    right?

 11               A.    Yes.

 12               Q.    For that type of work, is it fair to say

 13    that the value of the work that the volunteer work

 14    program people are contributing is roughly the value

 15    of her salary?

 16                     MS. FELTON:     Object to form.

 17               A.    I would say no.

 18               Q.    (BY MR. FREE)     Why?

 19               A.    Because they do not work a full eight-

 20    hour day.

 21               Q.    Okay.   Even if they work three hours,

 22    they're still getting paid less than she gets paid in

 23    an hour, right?

 24               A.    Correct.

 25               Q.    So hour to hour, why is it that their

scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 47 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                      Page 46
  1    value is not equal to her value in terms of the

  2    services being rendered to GEO?

  3               A.     I can't respond to that.           That's an

  4    opinion.

  5               Q.     No.   I'm asking GEO's position on this,

  6    which is what you've been called here today to

  7    provide.        You're not able to do that.          You're not able

  8    to provide GEO's position on why -- on the value of

  9    these services that these voluntary work program

 10    detainees perform?

 11               A.     GEO's position is we're required by the

 12    contract to pay them what ICE has stipulated.

 13               Q.     We understand.     My question is what the

 14    value of that labor is.

 15               A.     I can't respond to that.

 16               Q.     Okay.   If you would, please, turn to Tab

 17    7 and look at page 62.         Do you see that?

 18               A.     Yes, sir.

 19               Q.     Is that a detainee voluntary work program

 20    agreement?

 21               A.     I believe it is.

 22               Q.     Okay.   This is the agreement that people

 23    in the voluntary work program sign and agree to when

 24    they're joining the program; is that right?

 25               A.     I would say so.


scheduling@huntergeist.com           HUNTER + GEIST, INC.               303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 48 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 47
  1               Q.    This is uniformly employed by GEO for

  2    people who are participating in the program; is that

  3    right?

  4               A.    Yes.

  5               Q.    The names on the list in the batch

  6    summary are taken from the daily logs, correct, that

  7    the GEO detainees sign?

  8               A.    Yeah, the daily payroll sheets.

  9               Q.    And that is uniform within the voluntary

 10    work program, correct?

 11               A.    Yes.

 12               Q.    What would happen if the voluntary work

 13    program did not exist?       If detainees did not volunteer

 14    to work, how would GEO perform the functions --

 15    specifically, what would it cost GEO to perform the

 16    functions of these detainees?

 17               A.    I would say probably the wage

 18    determination and officers.

 19               Q.    We would have to look at the type of

 20    function they were performing on the wage

 21    determination and look at the salary that you would

 22    have to pay someone to come in and do that function;

 23    is that right?

 24               A.    Correct.

 25               Q.    Okay.   And practically speaking, in each

scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 49 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 48
  1    department where a voluntary work program detainee

  2    works, your staffing plan currently is not such that

  3    the facility could operate without the VWP; is that

  4    right?

  5                     MS. FELTON:    Object to form.

  6               Q.    (BY MR. FREE)    You can answer.      In fact,

  7    you must answer.

  8               A.    Please repeat.

  9               Q.    Practically speaking, the staffing in

 10    each department where a voluntary work program

 11    detainee works is such that if it went away, if there

 12    were no voluntary work program, that department

 13    couldn't run; is that correct?

 14                     MS. FELTON:    Object to form.

 15               A.    No.

 16               Q.    (BY MR. FREE)    That's incorrect?

 17               A.    That is incorrect.

 18               Q.    Would you be able to run the kitchen if

 19    there were no voluntary workers?

 20               A.    Yes.

 21               Q.    Would you be able to do janitorial if

 22    there were no voluntary workers?

 23               A.    Yes.

 24               Q.    Would you be able to do the barbershop?

 25               A.    I don't know.


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 50 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 49
  1               Q.    Would you be able to do the library?

  2               A.    Yes.

  3               Q.    Medical?

  4               A.    Yes.

  5               Q.    Dorm cleanup?

  6               A.    Yes.

  7               Q.    Facility cleanup?

  8               A.    Yes.

  9               Q.    If there were no voluntary workers, who

 10    would do those jobs?

 11               A.    Officers.

 12               Q.    At the same staffing level or with

 13    additional officers being brought in to do them?

 14                     MS. FELTON:     Object to form.

 15               A.    It would require additional.

 16               Q.    (BY MR. FREE)     So you would have to pay

 17    more people to do that work if there were no voluntary

 18    work program, correct?

 19               A.    I believe so.

 20               Q.    You would have to pay them at wages set

 21    by the wage determination attached to the contract,

 22    correct?

 23               A.    Correct.

 24               Q.    Okay.

 25                     MR. FREE:    We're losing Mr. Turner for


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 51 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 50
  1    the record.

  2                     (At this time Mr. Turner left the room.)

  3                     MR. FREE:     I think we're done.     Let's go

  4    off the record and be sure.         Thank you very much for

  5    your patience.

  6                     (Discussion off the record.)

  7                     MR. FREE:     Back on the record.

  8    Ms. Furst, I really appreciate you coming this

  9    afternoon.      We are going to suspend your deposition.

 10    What that means is you're going to remain under oath.

 11    It's going to be like we're taking a break.            And we

 12    are going to attempt to reach a resolution on the

 13    issue of number of detainees who have worked and also

 14    on the amount that's been paid through the voluntary

 15    work program.         And we may need to take that up with

 16    the court.      You may need to come back here and testify

 17    at some point in the future.          I don't know.

 18                     THE DEPONENT:     Okay.

 19                     MR. FREE:    For now you're going to remain

 20    under oath.      And I'm going to ask you about anything

 21    that you were told while you were under oath on these

 22    questions the next time we see each other, if we see

 23    each other again.         Okay?

 24                     THE DEPONENT:     All right.

 25                     MR. FREE:    Those are all of my questions.


scheduling@huntergeist.com          HUNTER + GEIST, INC.          303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 52 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 51
  1                     MS. FELTON:    I don't have anything.

  2                     WHEREUPON, the within proceedings were

  3    adjourned at the approximate hour of 4:53 p.m. on the

  4    29th day of March, 2016.

  5                          *    *     *     *     *

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25


scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 53 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                    Page 52
                        I, MELODY JEAN FURST, do hereby certify

       that I have read the above and foregoing deposition

       and that the same is a true and accurate transcription

       of my testimony, except for attached amendments, if

       any.

                        Amendments attached         (     ) Yes   (     ) No



                                      _____________________________
                                      MELODY JEAN FURST




                        The signature above of MELODY JEAN FURST

       was subscribed and sworn to before me in the County of

       ______________, State of Colorado, this ______ day of

       ________________, 2016.




                                      _____________________________
                                      Notary Public
                                      My commission expires




       Alejandro Menocal 3/29/16 - Volume I (dc)


scheduling@huntergeist.com         HUNTER + GEIST, INC.               303-832-5966/800-525-8490
   Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 54 of
Menocal v. The Geo Group, Inc.    MELODY 62
                                          JEAN FURST                             3/29/2016

                                                                                Page 53
                             REPORTER'S CERTIFICATE

       STATE OF COLORADO                )
                                        ) ss.
       CITY AND COUNTY OF DENVER        )

                    I, Darcy Curtis, Registered Professional
       Reporter and Notary Public ID 20064016972, State of
       Colorado, do hereby certify that previous to the
       commencement of the examination, the said MELODY JEAN
       FURST was duly sworn by me to testify to the truth in
       relation to the matters in controversy between the
       parties hereto; that the said deposition was taken in
       machine shorthand by me at the time and place
       aforesaid and was thereafter reduced to typewritten
       form; that the foregoing is a true transcript of the
       questions asked, testimony given, and proceedings had.

                    I further certify that I am not employed
       by, related to, nor of counsel for any of the parties
       herein, nor otherwise interested in the outcome of
       this litigation.

                    IN WITNESS WHEREOF, I have affixed my
       signature this 12th day of April, 2016.


                      My commission expires May 2, 2018.


       __X__ Reading and Signing was requested.

       _____ Reading and Signing was waived.

       _____ Reading and Signing is not required.




scheduling@huntergeist.com         HUNTER + GEIST, INC.           303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 55 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                                                3/29/2016
                                                                                                 Page 54

         A            Andrew 2:3,3,8        aware 12:11           brief 30:18            command 11:4
able 13:3 18:7 19:9     4:15,17                                   bring 18:16,21         commencement
                      answer 7:14 8:10                B            20:13 25:8              53:5
  19:14,24 22:15
  30:1,4 46:7,7         9:5,10,10 24:25     b 5:16 21:11 30:20    brought 6:20 49:13     Commissary 14:2
  48:18,21,24 49:1      31:24 40:22 48:6      42:11               Buescher 2:9           commission 52:19
Absolutely 43:2         48:7                back 15:3,22 22:12    bunch 8:21 27:21         53:14
account 11:9          answered 7:13           27:13,20 30:17      business 5:4 10:19     common 10:11
accounting 11:15      answering 8:2           36:3 43:12 50:7      10:23                 company 18:7 20:7
  11:17,23,25         anticipated 31:8        50:16                                      compare 23:21
                      appearances 4:14      background 11:13                C            compel 25:4,9
accounts 11:8,8
accurate 52:3         applied 34:4 37:13      11:14 12:2          c 2:1 5:25 30:11,22    compensate 38:1
Act 33:16,23            43:24               banking 14:3          calculation 25:2       compensation 16:5
Action 1:2            apply 33:23           Barbara 10:24         calculator 19:5          16:12 17:7 18:3,5
actual 34:25          appreciate 7:14         11:5                called 46:6              20:12 26:15 36:22
adding 19:15            15:11 50:8          barbershop 48:24      case 3:13,14 7:6         36:25
additional 29:8       approval 35:14        based 16:16 20:10       38:23                complaint 13:20
  49:13,15            approved 39:17          23:3 26:9 31:6      Ceja 31:6 34:14          39:2
addresses 39:19         40:9                  41:25               Ceja's 10:7 40:12      comprising 36:5
adjourned 51:3        approximate 51:3      basically 43:5        certain 5:7 14:6       computer 12:16,19
administrative        April 53:13           basis 43:5            CERTIFICATE              23:19 24:1
  44:19               area 44:16,16         batch 3:6 21:24         53:1                 concern 20:1
admissions 27:2       aside 10:14 30:2        23:10 42:1,15       certification 27:3     concerns 39:20
affect 36:7           asked 14:15 15:14       47:5                certifications 11:18   confer 20:25
affixed 53:12           17:25 25:5 31:6     batches 23:13         certify 52:1 53:5,10   CONFIDENTIAL
aforesaid 53:8          53:9                Bates 17:16 22:9      chain 11:4               3:21
afternoon 4:23        asking 7:6 8:13         23:6                Choate 3:21            confused 8:15 9:1
  7:10 50:9             15:8 18:1 36:10     bearing 29:20         CITY 53:3              confusing 32:5
ago 6:23 9:18 13:9      46:5                beginning 21:6        Civil 1:2 4:2          consider 32:8,9
  29:4                assert 7:19             22:14               clarification 31:5     considerations
agree 25:3,8 31:3     assistant 5:4 10:19   behalf 1:13 5:7 7:7   clarify 31:4             36:7
  36:3 46:23          assume 8:11,12          16:12 20:6 30:7     class 27:2             consolidated 42:10
agreement 46:20       attach 29:10,16         34:2 36:3           clean 45:7             constraint 36:5
  46:22               attached 3:9,11       believe 26:19 30:6    cleanup 38:9 49:5,7    construction 11:14
al 1:7                  33:17,21 49:21        39:6 43:9 46:21     clear 7:3 9:6          consult 7:18
Alejandro 1:7           52:4,6                49:19               clearer 27:5           contained 27:23
  52:25               attachment 3:13,14    benchmark 33:2        clerk 11:9             containing 26:13
ALEXANDER 2:5         attachments 3:20      best 31:24            close 41:4               26:14 31:18
allow 9:5               3:22                bidding 44:6          closer 22:5            contest 7:9
allowed 42:7 44:21    attempt 50:12         bids 44:7             cocounsel 21:1         continue 29:12
  44:22               attention 36:14       billing 11:9 40:16    college 12:3             34:15
Amended 3:17            39:8                binder 5:13           Colorado 1:1,14,15     continuing 21:7
amendments 52:4       attorney 9:22         bit 39:14               2:7,10,14,15 4:12      36:24
  52:6                Aurora 10:19 16:6     bottom 22:9 36:21       52:13 53:2,5         continuous 39:9
amount 19:10,14         17:8 21:10 26:16    Boulevard 2:14        come 15:6,7 19:25      contract 11:10
  27:7 32:25 34:7,8     37:13 44:8,13       bound 36:10 37:4        20:7,15 24:25          32:12 33:9,12,16
  39:4 50:14          Avenue 2:4            break 7:11,15           47:22 50:16            33:17,21,23,24
amounts 16:7          avoid 20:2              50:11               comfortable 24:19        34:11,17 36:9,12
                                            breaks 7:17           coming 16:2 50:8

scheduling@huntergeist.com             HUNTER + GEIST, INC.                303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 56 of
                                         62
Menocal    v. The Geo Group, Inc. MELODY JEAN FURST                                             3/29/2016
                                                                                               Page 55

  37:5 44:13 46:12     31:16 42:12          designation 17:1       14:20,24 16:17,19  entail 11:7
  49:21               daily 23:15,20          27:19,19             16:24 17:2,11,15   enter 25:11 26:7
contracting 35:14      39:19 40:5 43:6,7    despite 14:15          18:8,9,11,12,16      28:6,11 40:1
contractor 35:12       44:4 47:6,8          detainee 3:12,14       18:17,19,24 19:9   entered 5:12 28:8
  36:7                Danielles 45:6          11:8,9 21:24         20:1,3,22 21:5     entering 29:1,1,2
contractors 31:1      Darcy 1:14 4:9          34:19 35:1 37:9      24:14,22 26:10,13  EOIR 44:18
contracts 11:9 44:6    53:4                   37:23 39:3 42:15     31:18,23 34:9      equal 46:1
  44:7                date 22:3 27:15         43:22 44:24 45:5    doing 24:10 33:4    equally 24:25 34:4
contributing 45:14    dated 39:16             46:19 48:1,11       dollar 34:7,8 38:10 ESQ 2:3,5,8,13
controversy 53:6      dating 15:22          detainees 12:5,23      38:13,17,21 41:4   estimate 12:23
corner 37:8           day 12:8 13:1 22:24     15:23 30:3,24        41:5                 24:17
correct 5:20 10:22     23:1,4 25:5 34:25      31:2 32:13,17       dollar-a-day 32:17  et 1:7
  13:2,23 14:14        36:25 38:2,6,10        33:3,8,23 34:10      43:7               evening 42:11
  15:20,21 23:12       38:13,17,21 41:6       35:6 41:18 42:25    Dorm 49:5           exactly 32:3
  29:24 33:7,11        41:19 42:8 44:3        43:3,25 44:2,21     dormitory 37:19     examination 3:2
  34:1 35:8,22 38:2    45:20 51:4 52:13       44:22,25 46:10       37:22                4:21 53:5
  38:21 40:10 41:21    53:13                  47:7,13,16 50:13    drink 7:11          example 10:4 19:20
  42:16,20,23 43:8    dc 52:25              Detention 16:6        duces 16:22 18:4    exceed 35:13
  44:4,17,20 45:24    defendant 1:11          17:8 36:1,4,17      duly 4:6 53:6       exceeds 13:13
  47:6,10,24 48:13     2:12 3:18 4:20         37:4                duties 11:7         exception 6:5,8
  49:18,22,23         Defendant's 3:19      determination 31:7    duty 18:11            7:12
correspondence        degree 11:25            31:9,13 33:20                           excuse 23:17 25:11
  29:9                DeMuro 2:13             47:18,21 49:21                E           28:9 30:21 39:12
cost 32:14 33:5       Denver 1:14 2:7,10    determinations        e 2:1,1 3:1 6:4,10  executive 44:15
  34:25 47:15          2:15 4:12 53:3         33:16                 17:7              exhibit 3:6,8,10,12
counsel 4:13 6:9      department 48:1       determine 13:4        e-mail 3:8,10,11      3:14,17,19,21
  7:18,22 15:12        48:10,12             determined 30:19        16:15 18:14,15,17   10:7,11,14 16:4
  16:7 21:4,6 25:10   deponent 4:14         determining 26:14       19:8 26:7,17,18     21:5,12 25:11,12
  26:8 31:21 33:19     31:10 50:18,24       DHS/ICE 35:25           26:19 27:16,17,18   25:12,14 26:7,23
  53:10               deposition 1:4,13     different 23:14         27:20,23 28:6,9,9   28:12,13,17,20
counsel's 21:11        3:5,16,18 6:22       disagree 25:3,8         28:10,16 29:3,4     29:15 34:14 36:15
  23:19,25             8:12 9:23 10:7       disclosures 3:20      e-mails 3:9           39:9,11 40:2,3,12
count 14:22 24:7       14:25 15:6,7,17        26:21               earlier 32:24 33:20 exhibits 3:5,16 26:4
  25:5                 19:4 20:16 21:12     discovery 19:19       educational 12:2    exist 14:24 47:13
County 52:12 53:3      25:14 26:23 27:4       24:23 26:20,21      effective 7:2       existence 26:12
court 1:1 4:9,10       27:4,5 28:13         discuss 7:21          efficient 7:2         31:18
  7:23 22:7 24:11      29:13,22 34:14       discussed 9:22        eight- 45:19        expecting 18:4
  25:3 50:16           39:11 40:2,4,13      discussion 30:16,18   eight-hour 41:10    experience 12:4
CPA 11:20              50:9 52:2 53:7         50:6                either 35:21        expires 52:19 53:14
create 14:19          depositions 19:24     DISTRICT 1:1,1        electronic 21:5
created 20:21         deposits 22:19,23     document 8:16,18        25:12                        F
  21:15 42:14          23:10                  14:22 21:15,17      employed 47:1       f 6:13 30:24
currently 48:2        description 37:18       24:9 31:7 37:9,16     53:10             facilities 6:6 16:8
Curtis 1:14 4:10      designated 5:15         40:13 41:19 42:1    employee 9:19       facility 10:19 16:6
  53:4                 14:19 15:3 16:3        42:18 43:15         employees 33:22       17:8 21:10 37:13
                       16:15,21 17:5,6      documents 5:18        endurance 7:9         38:9 44:8,13 45:3
          D            26:9 30:5,19           10:1,5,16 14:20     engage 15:12          45:7 48:3 49:7
d 3:1 6:2 30:23                                                   engaging 17:24      fact 19:25 48:6

scheduling@huntergeist.com             HUNTER + GEIST, INC.                303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 57 of
                                         62
Menocal    v. The Geo Group, Inc. MELODY JEAN FURST                                               3/29/2016
                                                                                                  Page 56

failure 20:10 26:25    forward 7:3 43:8         32:21 33:12,17,21    16:12 19:24 34:3    important 9:4
fair 8:3,8,9 9:13,14   FRCP 3:17                33:21,23,25 34:3    guide 8:19           improperly 17:4
   20:16 45:12         free 2:3,3 3:3 4:15      34:9 35:22 36:4                          include 37:21
fall 11:5                4:15,22 6:7,8 7:11     36:10 37:4 39:18              H          included 14:25
familiar 31:9            8:6,24 10:8,11,13      40:8 41:25 43:3,8   H 2:8                  31:2
far 11:10 37:12          15:4,8,11,14           44:8,18 46:2 47:1   hand 14:22           incorrect 48:16,17
February 16:17,21        16:19,23 17:3,6        47:7,14,15          hands 25:1           indicate 22:22
   18:14 19:8 26:10      17:12,17,21,24       GEO's 26:25 38:24     handwritten 39:13 indicates 40:18
   26:18 27:16           18:18,23 19:3,7        44:19 46:5,8,11     happen 18:24 19:1 individuals 22:23
Federal 4:2              19:13,17,22 20:24    GEO_MEN 21:7,7           35:9 47:12        information 15:19
feel 7:11 8:6,24         21:3 22:4,8,12,14      34:16               happened 13:8          24:24 26:13,14
   20:16                 23:8,9 24:4 25:10    getting 45:22            28:19               31:19
Felton 2:13 3:8,11       25:17,20,24 26:3     given 6:22 17:15      happens 8:1          informed 19:8
   4:19,19 6:5 10:10     26:6,24 27:11,15       20:20 24:21 53:9    happy 8:7            Initial 3:5,19
   10:12 14:18 15:5      27:24 28:2,5,8,14    glean 18:7 19:10      head 16:1,3,10 18:2 instance 14:4
   15:10 16:14,20,25     28:18,20,23 29:3     go 5:14 8:7 18:11     help 21:20           instruction 21:11
   17:4,9,13,19,23       29:8,12,17,19          18:12,24 19:20      hereto 53:7          instructions 9:16
   18:13,20 19:2,6       30:15,17 31:14,16      20:24 22:12 24:9    Hi 4:24              interested 53:11
   19:11,16,18 20:18     32:2,12,20 33:6        25:12 26:4 27:13    High 2:6 12:3        investigate 15:15
   24:2,13 25:15,18      40:22 41:12 43:10      27:20 30:13 32:11   Hood 2:5 3:8 4:8     issue 50:13
   25:22 26:1,5 27:9     43:12,13 45:18         33:5 36:3 38:4,8       5:12              item 34:17,25
   27:13,22,25 28:4      48:6,16 49:16,25       38:12 43:10,12      hope 39:19
   28:7,17,19,22,25      50:3,7,19,25           50:3                hoping 20:5                    J
   29:6,11,14,18       front 10:2,6 29:23     going 5:14 6:18,24    hour 41:4 45:9,20    J 44:2
   30:13 31:4,11,22    full 4:25 45:19          7:3,6,8,19 8:1,11      45:23,25,25 51:3 janitor 45:6
   32:19 40:21 41:11   function 47:20,22        8:12,20,21,25 9:9   hours 40:18 41:1,2 janitorial 48:21
   45:16 48:5,14       functions 47:14,16       10:8,9 16:14           41:15 45:21       janitors 44:12
   49:14 51:1          funds 30:24              18:23,24,25 19:3    huh-uh 9:12          January 27:20 28:6
figure 14:12           Furst 1:4,13 3:2         19:15 20:9 21:4,8   hundred 13:10,17       28:9,10,15 29:4
filed 13:19              4:5,23 5:2 21:3        21:13,14 22:6,18       24:18             Jean 1:4,13 3:2 4:5
filing 12:22 13:8        22:16 24:4 26:8,9      23:24,25 24:4,5,6   Hunter 4:11            5:2 52:1,8,11 53:5
finally 9:3              29:19 30:19 31:8       25:4,11,15,20                            job 37:18 45:3
find 26:17               50:8 52:1,8,11         26:6 29:12 30:1,4              I         jobs 37:22 49:10
finding 39:17            53:6                   50:9,10,11,12,19    ICE 19:12 35:4,6     joining 46:24
fine 17:17,22 18:8     further 15:12            50:20                  35:22 39:17,18    Justice 2:6
   21:22 29:18           53:10                good 4:23 10:4,4         40:5,9 42:19
finish 9:4,5           future 8:11 50:17        24:18 27:21            44:16,18 46:12              K
first 4:6 25:13,17                            government 33:9       ID 53:4              K 36:21,24
flip 41:17                      G               34:9                idea 15:25 16:10     K-r-u-m-p-e-l-m...
follow 23:19           g 6:15 30:25           Grant 1:13 2:9           18:2,2 32:14 36:8   11:1
following 4:1          Geist 4:12               4:12                identified 36:16     Keefe 14:2
follows 4:7            Gentlemen 3:10         Great 9:18 20:24      identify 21:8        keep 10:8
foregoing 52:2 53:8    GEO 1:5,10,13 3:6        29:17,25            illegible 39:14      Kelman 2:9
form 3:12,14 14:18       3:18 5:5,7,15 6:6    grievance 3:12,14     immediate 43:5       kitchen 42:11,11
  15:10 32:19 40:21      7:7 9:19 12:11,14      39:3,14,16          immediately 42:23      48:18
  41:11 45:16 48:5       15:22 16:12 18:5     Group 1:5,10,13       immigration 44:16 knew 18:18
  48:14 49:14 53:8       19:24 20:10 26:8       3:6,18 5:5,7,16     implementing         know 7:9 8:2,18
                         30:8 31:1 32:16                               11:10               9:1,2 19:22 24:17

scheduling@huntergeist.com               HUNTER + GEIST, INC.                303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 58 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                                        3/29/2016
                                                                                         Page 57

 24:18 25:22 26:2      47:19,21            motions 29:10,16oath 7:22 50:10,20    opposed 9:11
 31:8 32:8,8,10,16   looking 8:17 22:9     move 22:6 28:2    50:21               oral 18:4
 32:20,21,25 33:4      23:6                 37:7           object 14:18 16:14    order 7:1 17:10
 33:4 35:9,18        looks 9:12 22:21                        20:9 32:19 40:21      28:3
 37:12 48:25 50:17   losing 49:25                N           41:11 45:16 48:5    original 27:14
knowable 13:22       lot 41:3           N 2:1 3:1            48:14 49:14         outcome 53:11
knowledge 15:20      lots 27:9          name 4:25 12:14    objected 16:7         oversee 11:9
knowledgeable        loud 9:10           14:23             objection 6:9 15:4
 16:11 20:6,11       low 41:5           names 12:19 14:5,8   15:9 17:3,25                P
Krumpelmann                              14:12 15:1 47:5     26:16 27:7 28:1     P 2:1,1
 10:24 44:11                 M          Nashville 2:4      objections 15:13      P.C 2:9
                     machine 53:7       National 36:1,4,16   27:10,17,21,23      p.m 1:14 4:11 21:2
           L         manager 5:4 10:19   37:4                28:11                 21:2 24:12,12
labeled 17:16         10:23             necessary 27:1     obligation 24:22        43:11,11 51:3
labor 32:12 33:5     manner 23:2 24:24   29:9                25:2                packets 20:22
   46:14             March 1:5,14 3:2   need 7:1,10,11 8:5 obtained 30:24        page 3:2 5:14 10:3
late 7:9              4:10 26:7 27:18    8:17 16:16 17:10 obtaining 27:1           21:13 22:11 25:13
laundry 38:5 42:11    27:22 28:7,9,19    18:17,18 19:4     occupation 5:3          25:17 26:9 28:15
Law 2:3               29:3 51:4          50:15,16          October 15:3,23         34:15 35:24 36:3
left 36:22 50:2      mark 21:5 39:8     needs 18:9           32:22                 36:20,21 37:7,15
legal 15:9 17:3      marked 3:16 10:6   never 17:18        off-the-record          38:4,8,12 39:15
let's 9:3 20:24       21:12 25:14 26:23 North 2:4,14         30:18                 40:4 41:18 43:14
   21:17 31:14 40:11  28:13 34:14 39:11 Notary 1:15 52:19 office 2:3 44:15         46:17
   43:10,12 50:3      40:2,12 43:14      53:4              officer 35:14         pages 10:14 39:9
Letter 3:21          market 32:12 33:6 note 23:24          officers 47:18          39:12,13 40:1
level 49:12          math 18:25 19:15   notebook 14:25       49:11,13            paid 15:22 16:5,7
library 38:13 49:1 matter 29:14          29:22             offices 44:19           16:13,18 17:7
light 21:20          matters 53:6       Noted 6:7          Oh 28:22                18:3,5 19:10
line 34:24           mean 6:19 43:21    notice 1:12 3:17   okay 7:4,12,16,20       20:12,23,23 26:15
lines 42:4           meaning 25:23       17:2 21:12 27:4     7:23,24 8:5,22,23     27:7 33:22 34:6
list 23:22,23,24     means 50:10         28:11               10:14,18,21 12:5      39:5 41:9 42:22
   47:5              meant 28:10        noticed 20:11 30:2   13:16,22 15:22        44:3 45:22,22
listed 29:15 36:5,11 measure 27:21      noticing 19:23       18:3,23 19:13         50:14
lists 14:25 23:21    medical 38:16 49:3 notwithstanding      20:8 21:17,20       paper 8:21
litigation 12:22     Melody 1:4,13 3:2   19:25               22:22 23:21 25:10   papers 29:10
   13:8 53:11         4:5 5:2 52:1,8,11 November 40:17       28:22,25 30:7,11    paperwork 9:25
little 22:4           53:5               40:20 41:8,22       31:11,14 32:2,5     paragraph 36:24
location 26:13       Menocal 1:7 3:8    number 5:17,18       35:6,12,24 36:14    part 8:16 32:5
   31:18              52:25              13:4,13,22 14:16    36:20 37:15 38:4      34:11,16 37:3,8
lodged 6:9           met 24:21           15:15 19:25 20:3    39:7 41:16 43:7     participant 14:23
logs 47:6            mine 25:1           20:4,7,15,23 21:9   44:12 45:2,21         34:4,5,5 42:7
long 9:18 10:18,21 moment 10:5 20:25     22:19 24:7,16,18    46:16,22 47:25      participants 5:17
look 8:25,25 10:15    24:6 29:4 39:8     24:20 26:11,15      49:24 50:18,23        14:16 16:6,13
   12:18 14:11 20:2 month 20:20,21       27:6 30:3,20      open 5:13 7:23          17:7 19:11 21:9
   20:14 22:9,10      40:16 41:8         39:10 50:13       operate 48:3            24:15 25:6 26:11
   23:25 34:13,15    monthly 40:16      numbering 10:9     operational 36:6        26:16 27:6 30:21
   36:21 37:18 39:12 months 19:23                          opinion 46:4            31:17 41:23 42:2
   40:11 43:14 46:17 motion 25:4,9 27:2          O                                 42:5

scheduling@huntergeist.com               HUNTER + GEIST, INC.       303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 59 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                                               3/29/2016
                                                                                                Page 58

participate 43:25     period 12:21 14:6        36:15 40:12          9:10 20:10 30:8       34:9
participated 13:10      32:22                 pricing 39:17,18      46:7,8              receiving 44:7
 13:18 14:5 15:2      person 12:11,14          40:8,9              provided 16:17       Recess 21:2 24:12
 15:15 24:8             20:6,11 38:2,17       print 18:24 25:13     18:8 19:9 21:6        43:11
participates 12:12      38:20                 prior 12:22 13:7      24:22 26:10 34:10   recognize 40:13
participating 15:23   personal 15:20           35:13               providing 7:8          43:15
 39:3 47:2            pertaining 5:18         privilege 7:19        26:19               record 4:11 5:1
participation 30:25   place 53:7              probably 13:24       Public 1:15 52:19      20:10,25 23:24
particular 27:12,24   Places 44:21             47:17                53:4                  24:9 30:13,16,17
parties 4:14 53:7     plaintiffs 1:8,13 2:2   problem 29:21        pull 13:24             43:10,12 50:1,4,6
 53:10                  4:16,18 7:5 13:19     procedure 4:3        purchase 33:5          50:7
patience 50:5           19:8 20:9 21:6         43:18               purpose 21:16 27:3   records 20:13,15
pay 16:18 21:24         26:6 27:1             proceedings 4:1      pursuant 1:12 4:2      42:19
 26:11 30:3 32:21     plaintiffs' 26:24        51:2 53:9            21:10 32:23 36:12   redaction 35:10,18
 35:4,6 38:5,9,13     plan 48:2               process 19:23        put 14:8,21 25:16    reduced 53:8
 39:19 40:5 42:22     please 4:14 5:1,13      produced 41:25        26:2 27:18 28:21    REFERENCE 3:5
 45:2,4,6 46:12         7:11 9:10 20:25       production 17:1,14   Putting 30:2         referenced 26:18
 47:22 49:16,20         22:5 23:8 24:9         27:18                                      28:5 29:4
payable 11:8            34:12 37:15 39:15     products 31:1                 Q           reflects 22:11 23:9
paycheck 43:1           43:13 46:16 48:8      Professional 1:15    quantity 30:11,22    regard 32:6 34:6
paying 33:3 43:3      pod 42:11,11,12          53:4                  35:10,13           regarding 5:16
payment 42:14         point 50:17             professionally       question 7:13,25       16:17 26:11 27:17
payroll 23:1 42:1     pointing 10:1,5,13       11:13                 8:6,10,13,22 9:2,4   30:1,20
 42:10 47:8           policies 30:25          program 5:17 12:6      9:15 24:5 25:7     Registered 1:15
pays 32:16 35:22      policy 36:6 37:12        12:12,24 13:11,18     40:23 46:13          53:4
PBNDS 35:25             38:24 43:8,18          13:25 14:1,5,17     questions 7:7 9:24 regulatory 36:6
 36:11                position 18:6,9,10       14:21 15:2,16,24      21:16 50:22,25     reimburse 35:5
pending 7:13            20:13 26:24 46:5       16:5,13 17:11         53:9               reimbursed 35:3,4
Penthouse 2:14          46:8,11                21:10 22:24 23:4                         reimbursement
people 13:1,10,17     possibility 22:25        24:8,15 26:12                 R            16:16 17:11 26:10
 14:5 15:1,15         practically 47:25        27:7 30:12,21,22    R 2:1,3                34:24 35:22 42:19
 20:23 22:2,11,19       48:9                   32:13,17,23 34:3    raised 27:21         reimbursements
 23:3,9 24:7 40:24    practice 29:16           34:20 36:17 37:9    rapid 12:10            19:12
 40:25 44:7 45:6      practices 30:25          37:24 38:21 39:4    rate 43:7            reimburses 35:7
 45:14 46:22 47:2     prepare 9:23 26:25       40:19 42:15,22      reach 50:12          related 53:10
 49:17                prepared 5:10,21         43:20,21,22 45:5    read 9:24 39:15      relating 31:1
Perera 2:9              5:25 6:10 15:6,7       45:14 46:9,19,23      52:2               relation 53:6
perform 32:13 33:9      16:9 30:7 31:19        46:24 47:2,10,13    readers 8:11         relevant 8:22 26:14
 33:13 37:23 46:10    preparing 15:16          48:1,10,12 49:18    reading 8:21 10:15     31:19
 47:14,15             present 4:8,13           50:15                 36:9 53:16,17,18 rely 18:9
Performance-Ba...       13:20 32:23           project 22:4         reads 34:24          remain 50:10,19
 36:1,4,16 37:3       pretty 11:15            projected 21:14      ready 8:19 18:11     rendered 46:2
performed 30:12       prevented 27:1           22:15                 18:12              repeat 48:8
 30:23 31:6,17        previous 23:22          proper 25:7          really 20:5 50:8     rephrase 8:5
 40:19                  28:11 53:5            protective 28:2      reason 29:25         report 11:2,5
performing 38:2       previously 3:16         provide 5:16,25      receive 38:24 44:3 reporter 1:15 4:9
 47:20                  10:6 21:12 34:13       6:10 7:14,20 9:10   received 19:12         4:10 22:7 24:11
                                                                     22:19,23 23:10

scheduling@huntergeist.com               HUNTER + GEIST, INC.               303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 60 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                                             3/29/2016
                                                                                               Page 59

  53:4                roughly 45:14       shift 42:8              37:4                  36:15 39:8,9,25
REPORTER'S            rows 14:11          shifts 41:6,10        start 21:13 31:14       40:11,13 43:14
  53:1                Rule 1:4,12         shorthand 53:7        started 19:23           46:16
represent 7:5         rules 4:2 6:25      shown 35:13           state 4:6,14,25       table 24:5
representation        run 23:13,14,15,20  side 22:10              24:14 52:13 53:2    tabs 25:19,22
  20:17                 48:13,18          sign 46:23 47:7         53:4                take 6:25 7:15 8:7
representative                            signature 39:23       statement 39:14         8:17 14:20 16:11
  36:10                         S           52:11 53:13         statements 9:25         20:19,20 24:5,6
request 17:1,14       S 2:1               Signing 53:16,17      STATES 1:1              25:3 39:12 50:15
requested 53:16       salary 45:15 47:21    53:18               stating 17:4          taken 1:13 4:2 21:2
require 49:15         Sanchez 3:21        similarly 8:15 38:4   statutory 36:6          24:12 43:11 47:6
required 46:11        sanitation 37:19,22   38:8,16             steps 16:11             53:7
  53:18                 38:5,13,16        simply 26:19 36:9     stipend 34:19 44:3    talk 8:20 9:3
resolution 50:12      saying 40:5         single 34:4           stipulate 19:14       talking 17:23 33:20
resolved 20:4         says 23:16,18 26:8 sir 11:19,21,24          24:13,16              34:22 41:5
respond 12:7,9          34:16,19 35:12,18   12:1 32:15 36:2     stipulated 46:12      teaching 10:4
  32:1,7 46:3,15        36:22,25 37:9       36:19 37:14,17,20   stipulating 24:20     tecum 16:22 18:4
responded 18:15         44:2                37:25 38:3,7,11     Street 1:14 2:6,9     tell 7:12 12:19
  18:21 39:2          school 12:3           38:15,19 39:24        4:12                  21:14 41:18
response 7:20         scope 30:11,23        40:7,14 41:24       subject 3:8 5:22      telling 9:21 15:5
  39:16 40:4          screen 21:14 22:10    42:3,6,9,13,17        31:20 33:15           26:1
responses 7:8         scroll 23:8 24:1      43:16,23 44:1       subjects 5:8 27:11    tells 20:22 39:18
  19:19 24:23 26:20   search 14:4           45:8 46:18            27:12,24 30:2         40:5
  26:21               second 6:25 22:11   situation 20:2        subpoena 16:21        Tennessee 2:4
responsible 44:6,10     30:14 39:15 40:4 software 13:25           18:4                terminology 8:16
rest 30:1,8 45:3,7    Section 21:11 44:2    14:1,3,21           subscribed 52:12      terms 31:5 46:1
restroom 7:10         see 21:18 22:5,6,15 sold 31:1             subsection 27:25      testified 4:7 9:18
review 8:18 24:6        22:18 23:18,21    somebody 23:1         suggestion 21:4         41:16
  44:16                 24:2,3 28:23      Sorry 39:13           Suite 1:14 2:7,10     testify 5:7,21 7:7
right 13:20 19:3,17     34:17 35:14,25    South 2:14              4:12                  14:15 16:4,9,16
  21:23 22:8,14         36:22 37:8 40:4   speak 8:7 22:7        summary 3:7 42:1        17:5,6 26:9 30:1,4
  23:11 26:5 29:19      46:17 50:22,22      24:14 31:12           42:16 47:6            30:20 31:20 50:16
  29:23 30:9 32:11    seek 42:19          speaking 15:12        supplemental            53:6
  32:18,25 33:6,10    seen 17:18,19 36:18   17:25 47:25 48:9      19:19 24:23 26:20   testifying 6:18 7:23
  33:17,25 34:10        37:16             specialized 11:22     supplied 20:14          9:19 17:21
  35:10 37:1,5        sense 9:7           specific 24:20        sure 7:3 9:3 18:10    testimony 5:16,25
  38:14,25 40:6,9     sent 28:10          specifically 16:15      18:11 19:6 30:15      6:10 7:3,21 13:5
  40:20 41:8,12,20    separators 25:25      29:7 47:15            33:21 50:4            18:5 30:8 52:4
  41:23 42:2,5,8,12     26:3              spell 10:25           suspend 50:9            53:9
  45:7,10,23 46:24    September 26:21     spend 8:20            sworn 4:6 52:12       thank 25:10 28:21
  47:3,23 48:4        sequential 25:21    spreadsheet 14:9        53:6                  29:20 50:4
  50:24               Service 33:15,22      14:12,21            system 12:16,19       Thanks 22:13
right-hand 22:10      services 46:2,9     ss 53:2                 39:10               things 36:11
  37:8                set 34:7,8 39:18    staffing 48:2,9                             think 13:16 15:2
road 7:1                40:8 43:8 49:20     49:12                        T              19:13 20:4 24:20
room 4:13 5:12        sheets 47:8         Standard 36:17        tab 5:14 19:21          24:21 25:1,7 29:9
  50:2                Shelby 2:13 4:19    Standards 36:1,5        20:19 26:2 28:15      32:24 41:16 50:3
                      shelled 32:22                               28:21,21 34:12

scheduling@huntergeist.com             HUNTER + GEIST, INC.              303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 61 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                                          3/29/2016
                                                                                           Page 60

thought 6:21 28:25      4:17 49:25 50:2       12:6,12,24 13:10
                                                             we've 19:23 24:21      11:15 12:21 13:7
  29:1                turnover 12:10          13:18 14:16 15:2 24:21,22 27:18       13:9,19 25:6
thousand 24:19          13:3                  15:16,24 16:5,13 28:8 30:2 41:16
three 12:21 13:7,19   two 11:5 13:9 23:21     17:10 21:9 22:23
                                                             Wednesday's 23:23             Z
  19:22 25:5 39:9       39:13 40:1 42:25      23:4 24:8,15   weeks 42:25
  39:12 41:15 45:21   type 9:12 30:12,23      26:12 27:6 30:12
                                                             went 48:11                     0
Thursday's 23:24        45:12 47:19           30:22 32:13,23 WHEREOF 53:12         00001514 21:7
time 4:8 5:12 7:2     typewritten 53:8        34:3 36:17 37:10
                                                             witness 20:14 22:5    00004559 21:7
  8:1,1,17,20,25                              37:23 38:20 39:4 26:25 53:12         0004 34:17
  10:21 23:14 24:10            U              40:19 42:15,22 words 33:19 45:4
                      uh-huh 9:11                                                            1
  50:2,22 53:7                                43:22 44:24 45:5
                                                             work 5:17 12:3,5,6
                      unable 12:18                                                 1 3:17 5:14 10:7,14
timely 23:2                                   46:9,19,23 47:9  12:12,24 13:11,18
                      unclear 8:6                                                    16:4 21:12 35:11
times 23:14                                   47:12 48:1,10,12 14:16 15:2,16,24
                      underneath 35:9                                                38:2,6 41:22
tired 7:10 9:1                                48:19,22 49:9,17 16:5,13 17:10
                        35:17,18                                                   1,000 13:14,17
today 5:6,16,22                               50:14            20:8 21:9 22:24
                      understand 5:6                                               1,680 40:18
  6:11,18 9:6 14:15                         volunteer 45:13    23:4 24:8,15
                        6:17 7:25 8:13                                             1.00 34:25 36:25
  30:5 31:20 46:6                             47:13            26:12 27:6 30:12
                        9:2 16:7 19:7                                                44:3
today's 9:23                                volunteered 45:4   30:12,22,23,24
                        20:12 32:3 46:13                                           1/12/16 3:11
told 16:8,10 17:9                           VWP 17:7 26:12,15  31:5,12,17 32:6,7
                      understanding                                                1/13 21:25 22:3
  18:1,14,16,20,21                            30:23 31:17 48:3 32:9,13,23 33:3,9
                        5:15,19,24 9:6                                             1:14-cv-02887-J...
  27:16 32:24 41:17                                            33:13,24 34:3,19
                        31:22 34:2                 W                                 1:2
  50:21                                                        36:17 37:9,23
                      understood 8:12     wage 31:6,9,13                           10 3:6,17 25:11,12
top 15:25 16:3,10                                              38:2,21 39:4
                      uniform 47:9         33:16,20 47:17,20                         25:15,18 26:22,23
  18:2 36:24 37:8                                              40:19,19 42:7,15
                      uniformly 37:13      49:21                                     35:25 36:11
topic 6:10 20:11                                               42:22 43:20,21,22
                        38:1,5,9,12 43:24 wages 33:22 49:20                        10:28 23:17
  31:16                                                        44:8,12,23 45:1,1
                        47:1              wait 42:25                               1025 4:12
topics 26:17 27:5                                              45:5,12,13,13,19
                      unique 22:23 41:22 waived 53:17                              105 38:12
  30:20                                                        45:21 46:9,19,23
                      UNITED 1:1          Waiver 30:21                             11 3:8 19:21 20:19
total 13:4 16:4,12                                             47:10,12,14 48:1
                      use 9:11 30:24      walk 6:25                                  25:12,14,19 26:7
  17:7 18:5 19:10                                              48:10,12 49:17,18
                                          wall 22:16                                 28:20 29:3 40:11
  20:12 26:15 27:7                                             50:15
                               V          want 8:24 10:25                            40:13
  30:3,3 32:25                                               worked 12:24 22:2
                      v 1:9                44:7,25                                 11:51 23:18
Tower 2:14                                                     41:19 50:13
                      valuation 31:24     wanted 20:13                             12 3:10 28:10,12,13
training 11:22                                               worker 37:19,22
                      value 30:24 31:5,17 wanting 32:4                               28:15,18 29:4,5
transcript 53:8                                                38:6,9,13,17
                        31:19 32:6,7,9    warden 11:6                                39:8,9 45:9
transcription 52:3                                             44:24
                        45:13,14 46:1,1,8 way 8:15 22:6                            12/10/12 3:21
true 52:3 53:8                                               workers 41:9 48:19
                        46:14              31:11                                   120 38:16
trust 8:2                                                      48:22 49:9
                      valuing 31:12       we'll 24:9 25:13                         1212 2:4
trustees 39:19 40:6                                          works 38:20 44:15
                      variation 34:5       26:4 28:6,11                            12th 53:13
truth 4:6 53:6                                                 48:2,11
                      varies 12:20         34:14                                   13 3:12 39:9,11,25
try 8:19 9:11
                      various 3:9         we're 5:14 8:17,19          X              45:9
turn 21:20 34:12
                      Vaughan 2:13         8:25 10:8 19:3    X 3:1 53:16           14 3:14 21:25 22:19
  35:24 36:14,20
                      verify 20:21         21:4,8,13 23:24                           23:10,16 40:1,2,3
  37:15 39:7,25
                      Visa 30:21           24:4,5,6 25:4,11           Y            14-163 3:13
  43:13 46:16
                      Volume 1:4 3:2       25:15 29:12 41:5 Yeah 47:8              14-189 3:14
turned 23:2
                        52:25              46:11 49:25 50:3 year 12:6,7,9 32:21    1400 43:15
Turner 2:8,9 4:17
                      voluntary 5:17       50:11             years 6:23,23,23,23   1402 44:2

scheduling@huntergeist.com             HUNTER + GEIST, INC.           303-832-5966/800-525-8490
  Case 1:14-cv-02887-JLK-MEH Document 181-7 Filed 05/30/19 USDC Colorado Page 62 of
                                         62
Menocal   v. The Geo Group, Inc. MELODY JEAN FURST                               3/29/2016
                                                                                Page 61

15 23:17,18 35:24    3:29 21:2             80 12:7,8 13:1 38:8
1514 21:13 22:9,15   3:40 21:2             80203 1:14 2:10
  23:16              3:49 24:11,12           4:13
1515 22:11,18        30 11:15              80218 2:7
  23:16,17           30(b)(6) 1:4,12 3:9   80246 2:15
1516 23:6,17           3:17 17:2,14
1517 23:7,18 24:7      21:11 24:21 25:7             9
1535 2:6               26:25               9 3:21 26:7 27:18
1612 41:18           300 2:7 24:19           27:22 28:6,9,9,19
1613 42:1            34 3:19                 29:3 40:12 43:14
1680 40:24 41:6,9    37208 2:4
1900 4:12            39 3:12
          2                    4
2 3:19 26:9 28:15    4 3:3 10:3,14
  34:14,15 36:15     4:10 24:12
  53:14              4:22 30:18
200 24:18            4:41 43:11
2003 10:20           4:43 43:11
20064016972 53:4     4:53 51:3
2012 15:3,23 32:22   40 3:14,21
  40:20 41:8         450 1:14 2:10
2014 22:20 23:10     4559 24:7
  23:16,18 26:11     46 36:15
2015 26:22           49 36:21
2016 1:5,14 3:2
  4:10 26:7 51:4               5
  52:14 53:13        5/13 22:3
2018 53:14           5/14/14 3:7
25 3:6,8             53 37:7
26 16:17,21 18:14    56 23:9
  19:8 26:10,18
  27:16                       6
26(a)(1) 3:19        6 28:15,21
26th 27:17           60 37:15 41:22 42:2
28 3:10                42:4,4
29 1:5,14 3:2 4:10   600 1:13 2:9
29th 51:4            62 46:17

          3                   7
3 5:14,16,25 6:2,4   7 34:12 36:15 46:17
  6:10,13,15 10:3    7/23 39:17
  10:14 17:7 21:11   70 22:11,21,22 23:3
  30:11,20 31:16       38:5
3/29/16 52:25        720 2:14
3/9/16 3:8           7th 2:4
3:07 4:11                     8
3:08 1:14

scheduling@huntergeist.com             HUNTER + GEIST, INC.      303-832-5966/800-525-8490
